908 F.2d 967Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gilbert M. HAMILTON, Plaintiff-Appellant,v.J. Michael QUINLAN, J.J. Clark, J.K. Irvin, D.L. Moffat,Defendants-Appellees.
No. 90-6799.
United States Court of Appeals, Fourth Circuit.
Submitted May 25, 1990.Decided July 10, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (C/A No. 89-537-AM)
Gilbert M. Hamilton, appellant pro se.
E.D.Va.
AFFIRMED.
Before SPROUSE, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Gilbert M. Hamilton, an inmate convicted in the District of Columbia, appeals the district court's dismissal of his action for failure to pay the filing fee assessed under Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982).*   Hamilton's claim, that he should receive good time credit under District of Columbia Code Sec. 24-428 while he is housed in a federal prison, is frivolous under 28 U.S.C. Sec. 1915(d).   See Moss v. Clark, 886 F.2d 686 (4th Cir.1989) (D.C. Good Time Credit Act applies only to inmates housed in D.C. facilities).  Therefore, we affirm the dismissal of this case by the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Hamilton has submitted a copy of a request form showing that he authorized prison officials to withdraw the partial filing fee from his account.  The district court never received payment.  Thus, there is no evidence that the money was ever actually withdrawn from his prison account